Title: VII: James Jay’s Copy of His Letter to the Governors of North Carolina, Virginia, Pennsylvania, and New York, c.20 December 1784
From: Jay, John
To: Governors of North Carolina, Virginia, Pennsylvania, and New York



[c.20 December 1784]

If the Plan be adopted, it will give us an opportunity of getting over, with the other Setlers, a number of good manufacturers in any branch of manufactury we please: and of course it will enable us to introduce and establish such manufacturies among us, as the circumstances of our Country will admit of doing with success and advantage.
It is an obvious Truth, that a Nation, in order to be independent,

safe, and happy, ought to have, within itself, the means of furnishing its Citizens with every Article that is indispensably necessary to those Ends. To depend on Foreigners for every such necessary article that can be as well and as cheaply made in the Country, is a palpable absurdity. The policy of Britain subjected us to that hardship in many instances; and employed every method to entail it upon us. It is still the interest of the manufacturing nations in Europe to keep us in that state; but it evidently is our interest to emancipate ourselves, with the utmost expedition, from a dependence that is both injurious and disgraceful to us.
Every article, indispensably necessary, that is imported among us, but which can be as advantageously made in our own Country, may justly be considered as a Tax upon every person in the country; a Tax which no œeconomy or frugality can avoid; a Tax laid upon us by foreigners for their own sole benefit; and which constantly works a detriment to the Country in proportion to the demand for such Articles. Were we to consider, Sir, the prodigious quantity of common necessary Clothing, and also of the common necessary articles of Iron & Steel, that is annually imported among us, it would give us some idea of the magnitude of the Evil, and evince the necessity of using our best endeavours to lessen it.
The preceeding observations lead us to a question of great importance, vizt—whether it is possible for us to introduce and establish manufacturies for any of the above Articles? This is a Question that no man can decide properly upon, unless he has a competent knowledge of the method of fabricating the particular Article which may come under discussion. I do not mean a knowledge of the way of making any such article in this Country; but of the method in which great Manufacturies for the purpose are carried on in Europe; and by which the Europeans are able to undersel us in our own country with every advantage in our favour. I am aware, Sir, that a general objection may at this moment occur to you: vizt—that the price of labor being so much dearer among us than in Europe, is an insurmountable Obstacle to any undertaking of the kind. Allow me to observe, Sir, that the objection is true in many respects, but that, like other general positions or general rules, it has its exceptions. There are indeed many exceptions in the present Case.

This assertion cannot be directly proved, without entering into a minute consideration of each manufacture to which the Objection is not applicable. But there is a circumstance which furnishes very substantial and satisfactory Evidence in favour of it; evidence the more to be regarded, because it is a tacit confession of the Parties interested against us, and who are, unquestionably, competent Judges in the Case. The Parliament of England have from time to time passed Acts which tended, directly or indirectly, to prevent and discourage manufacturing in America: and it may be fairly presumed they would not have taken those measures, unless they were well satisfied that we could manufacture sundry Articles as cheap as was done in Britain, or even cheaper, and to so great an amount as materially to injure their Trade with us. But, Sir, in asserting the practicability of establishing certain useful manufacturies with advantage in this Country, I speak not at random. A fondness for mechanic Arts & manufactures, led me to embrace every favorable opportunity of enquiring into them. A long residence and much travelling in Europe, furnished me with frequent opportunities to indulge my taste; and it is from information derived from those Sources that I form my opinion.
There is reason to think that in some of those parts of the Country to which the Plan has respect, the establishment of Manufacturies will greatly tend, if not be absolutely necessary, to make those Districts flourish, and render them more beneficial to the Nation at large than they otherwise are likely to be. If, for instance, some of the back Lands I allude to, shoud be inhabited merely or principally by Farmers, population will indeed increase, but those remote Citizens will, comparatively speaking, contribute but little, in other respects, to the general weal. The difficulty & expence of bringing the produce of their farms to market, will discourage their raising more than will be requisite for their own use. Experience shews that manufactures, unless where Measures are taken to introduce and establish them, spring up but slowly in any Country, that at first they are but few in number, and that it is a long time before they exceed the wants of the neighbourhood, and supply matter for internal or foreign Commerce. But where the difficulty and expence of carrying country produce to a distant market, is a discouragement to cultivation and commerce, would it not be

sound policy to create a market for it on the spot? And what better method can be fallen upon for that purpose, than the planting a number of Manufacturers upon it? They would flourish themselves, and make the farmers flourish also. The productions of the manufacturer, are, in general, more valuable, in proportion to their bulk, than the produce of the Land, and can therefore better support the expence of transportation. In a fertile District, where the Farmer has a difficult or expensive transportation, provisions will be cheap; but where provisions are cheap, the price of labor is moderate; and where these two circumstances concur, and there is a sufficient demand, either in the way of home consumption or foreign exportation, for manufactured goods, Manufactures will flourish: because, as more money will be got by manufacturing than by farming, the people will naturally go into the former instead of the latter. In the well setled parts of this State, where grain and other country produce can be carried to market at little expence, the farmer can afford to pay a journeyman manufacturer as much for laboring on his farm, as the man could earn by working at his own trade; and therefore it becomes a matter of indifference to the hired person, whether he works at his Trade or in the field. The same thing may perhaps obtain, under similar circumstances, in other States. Hence arises the difficulty so frequently met with, of keeping journeymen Mechanics to their proper work; a circumstance which has proved, and must for a long time prove, an impediment to the regularly and advantageously carrying on any manufactury in such parts of the Country. But where Agriculture labours under the preceeding disadvantages, and depends solely on the consumption on the spot, a laboring person will earn more, and support his family better, by working at Manufacture than at Agriculture; and of course will find it his interest to follow his own Trade.
These general observations on Cultivation & Manufacture, may, I think, be regarded as general Truths. The application of them however is another Matter; and can only be judiciously done by those who are well acquainted with the local circumstances of a Country. For this reason, I presume not to be a competent Judge whether it would be proper for your State to adopt the principles laid down, and to attempt to carry them into effect. It seems pretty evident however, that the State

would lose or risque nothing by coming into her Ladyship’s proposals, because it may be provided that all the Land which shall not be setled within the time limitted, shall revert to the State.
